Exhibit 10.22.5.9.9

 

 

EIGHTH AMENDMENT TO SECOND

AMENDED AND RESTATED CREDIT AGREEMENT

AMONG

PRIMEENERGY CORPORATION

THE GUARANTORS PARTY HERETO

COMPASS BANK

AS ADMINISTRATIVE AGENT, LETTER OF CREDIT ISSUER

AND COLLATERAL AGENT

AND

THE LENDERS SIGNATORY HERETO

Effective

June 29, 2015

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

ARTICLE I

 

DEFINITIONS

     2   

1.1

 

Terms Defined Above

     2   

1.2

 

Terms Defined in Agreement

     2   

1.3

 

References

     2   

1.4

 

Articles and Sections

     2   

1.5

 

Number and Gender

     2   

1.6

 

Negotiated Transaction

     2   

ARTICLE II

 

AMENDMENTS

     3   

ARTICLE III

 

CONDITION TO EFFECTIVENESS

     4   

ARTICLE IV

 

RATIFICATION AND ACKNOWLEDGMENTS

     4   

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

     4   

ARTICLE VI

 

MISCELLANEOUS

     4   

6.1

 

Parties in Interest

     4   

6.2

 

Rights of Third Parties

     4   

6.3

 

Counterparts

     4   

6.4

 

Integration

     5   

6.5

 

Invalidity

     5   

6.6

 

Governing Law

     5   

6.7

 

Scope of Amendment

     5   



--------------------------------------------------------------------------------

EIGHTH AMENDMENT TO SECOND

AMENDED AND RESTATED CREDIT AGREEMENT

This EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into effective as of June 29, 2015 (the
“Effective Date”) by and among PRIMEENERGY CORPORATION, a Delaware corporation
(the “Borrower”), PRIMEENERGY MANAGEMENT CORPORATION, a New York corporation,
PRIME OPERATING COMPANY, a Texas corporation, EASTERN OIL WELL SERVICE COMPANY,
a West Virginia corporation, SOUTHWEST OILFIELD CONSTRUCTION COMPANY, an
Oklahoma corporation, E O W S MIDLAND COMPANY, a Texas corporation, PRIME
OFFSHORE L.L.C., a Delaware limited liability company, each lender that is a
signatory hereto (individually, together with its successors and assigns, a
“Lender” and collectively, together with their respective successors and
assigns, the “Lenders”) and COMPASS BANK, an Alabama banking association and
successor in interest to Guaranty Bank, FSB, a federal savings bank, as agent
for the Lenders, letter of credit issuer and collateral agent for the Lenders
and any other Lender Hedge Counterparties (in such capacities, together with its
successors in such capacity pursuant to the terms of the Second Amended and
Restated Credit Agreement referred to hereinafter, the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Guarantors (as such term is defined in such Second
Amended and Restated Credit Agreement), the Lenders and the Agent are parties to
that certain Second Amended and Restated Credit Agreement dated effective
July 30, 2010, as amended by that certain First Amendment to Second Amended and
Restated Credit Agreement dated effective September 30, 2010, that certain
Second Amendment to Second Amended and Restated Credit Agreement dated effective
June 22, 2011, that certain Third Amendment to Second Amended and Restated
Credit Agreement dated effective December 8, 2011, that certain Fourth Amendment
to Second Amended and Restated Credit Agreement dated effective June 25, 2012,
that certain Fifth Amendment to Second Amended and Restated Credit Agreement
dated effective November 26, 2012, that certain Sixth Amendment to Second
Amended and Restated Credit Agreement dated effective June 28, 2013 and that
certain Seventh Amendment to Second Amended and Restated Credit Agreement dated
effective June 26, 2014 (as so amended, the “Agreement”), to which reference is
here made for all purposes; and

WHEREAS, the Borrower, the Guarantors, the Lenders and the Agent desire to amend
the Agreement in the particular hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties to the Agreement, as set forth therein, and the mutual covenants and
agreements of the parties hereto, as set forth herein, the Borrower, the Initial
Guarantors, the Lenders and the Agent agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.1 Terms Defined Above. As used in this Eighth Amendment to Second Amended and
Restated Credit Agreement, each of the terms “Agent,” “Agreement,” “Amendment,”
“Borrower,” “Effective Date,” “Guarantors,” “Lender” and “Lenders” shall have
the meaning assigned to such term hereinabove.

1.2 Terms Defined in Agreement. As used herein, each term defined in the
Agreement shall have the meaning assigned thereto in the Agreement, unless
expressly provided herein to the contrary.

1.3 References. References in this Amendment to Schedule, Exhibit, Article, or
Section numbers shall be to Schedules, Exhibits, Articles, or Sections of this
Amendment, unless expressly stated to the contrary. References in this Amendment
to “hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,” “hereof,”
“hereunder” and words of similar import shall be to this Amendment in its
entirety and not only to the particular Schedule, Exhibit, Article, or Section
in which such reference appears. Specific enumeration herein shall not exclude
the general and, in such regard, the terms “includes” and “including” used
herein shall mean “includes, without limitation,” or “including, without
limitation,” as the case may be, where appropriate. Except as otherwise
indicated, references in this Amendment to statutes, sections, or regulations
are to be construed as including all statutory or regulatory provisions
consolidating, amending, replacing, succeeding, or supplementing the statute,
section, or regulation referred to. References in this Amendment to “writing”
include printing, typing, lithography, facsimile reproduction, and other means
of reproducing words in a tangible visible form. References in this Amendment to
amendments and other contractual instruments shall be deemed to include all
exhibits and appendices attached thereto and all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Amendment.
References in this Amendment to Persons include their respective successors and
permitted assigns.

1.4 Articles and Sections. This Amendment, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.

1.5 Number and Gender. Whenever the context requires, reference herein made to
the single number shall be understood to include the plural; and likewise, the
plural shall be understood to include the singular. Definitions of terms defined
in the singular or plural shall be equally applicable to the plural or singular,
as the case may be, unless otherwise indicated. Words denoting sex shall be
construed to include the masculine, feminine and neuter, when such construction
is appropriate; and specific enumeration shall not exclude the general but shall
be construed as cumulative.

1.6 Negotiated Transaction. Each party to this Amendment affirms to the other
that it has had the opportunity to consult, and discuss the provisions of this
Amendment with, independent counsel and fully understands the legal effect of
each provision.

 

-2-



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENTS

Effective as of the Effective Date:

(a) Section 1.2 of the Agreement is amended to substitute the following for the
definition of “Non-Conforming Borrowing Base Termination Date” appearing in such
Section 1.2:

“‘Non-Conforming Borrowing Base Termination Date’ shall mean July 1, 2016.”;

(b) Section 5.8 of the Agreement is amended to read as follows in its entirety:

“5.8 Minimum Commodity Hedge Agreements and Hedging Reports.

(a) Should the sum of the Loan Balance and the L/C Exposure exceed, for a period
in excess of sixty consecutive days, one hundred percent (100%) of the
Conforming Borrowing Base then in effect, the Borrower shall implement, with one
or more Approved Counterparties, and maintain in effect Commodity Hedge
Agreements covering, subject to the provisions of Section 6.1, no less than
fifty percent (50%) of reasonably projected production of proved developed
producing oil and gas reserves for a period of two years from the date of
implementation of such Commodity Hedge Agreements; and

(b) deliver to the Agent, with the Financial Statements delivered pursuant to
Section 5.2 (other than the fourth quarterly period of each fiscal year of the
Borrower) and Section 5.3, a certificate of a Responsible Officer, in form and
substance reasonably satisfactory to the Agent, setting forth as of the last
Business Day of such fiscal quarter, a true and complete list of all Interest
Rate Hedge Agreements or Commodity Hedge Agreements of the Borrower (including
any Commodity Hedge Agreement in place pursuant to the requirement of subsection
(a) immediately above), the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net
market-to-market value therefor, any credit support agreements relating thereto,
any margin required or supplied under any credit support document and the
counterparty to each such agreement.”; and

(c) The Table of Contents to the Agreement is amended as necessary to give
effect to this Amendment.

 

-3-



--------------------------------------------------------------------------------

ARTICLE III

CONDITION TO EFFECTIVENESS

The effectiveness of this Amendment is expressly subject to receipt by the Agent
from the Borrower of payment, in immediately available funds, of the fees
provided for in the Fee Letter dated June 12, 2015 between Compass Bank and the
Borrower, which Fee Letter, as to the Administrative Agent Fee provided for
therein, shall supersede the provisions of any previous Fee Letter executed in
connection with the Facility.

ARTICLE IV

RATIFICATION AND ACKNOWLEDGMENTS

Each of the Borrower, the Guarantors, the Lenders and the Agent does hereby
adopt, ratify and confirm the Agreement, as amended hereby, and acknowledges and
agrees that the Agreement, as amended hereby, and each of the other Loan
Documents to which it is a party is and remains in full force and effect.
Furthermore, each of the Borrower, the Agent and the Lenders hereby acknowledges
and agrees that, pursuant to Section 2.10 of the Agreement, as of the Effective
Date, the Total Borrowing Base in effect under the Agreement is $112,500,000,
the Conforming Borrowing Base in effect under the Agreement is $100,000,000, the
Non-Conforming Borrowing Base in effect under the Agreement is $12,500,000 and
the Monthly Reduction Amount in effect under the Agreement is $0.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower and each of the Guarantors does hereby re-make in favor of the
Lenders and the Agent each of the representations and warranties made by it in
the Loan Documents to which it is a party and further represents and warrants
that each of such representations and warranties made by it remains true and
correct as of the date of execution of this Amendment. Further to the foregoing,
the Borrower and each of the Guarantors specifically represents and warrants to
the Lenders and the Agent that no Default or Event of Default exists as of the
date of execution of this Amendment and giving effect to this Amendment.

ARTICLE VI

MISCELLANEOUS

6.1 Parties in Interest. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Agreement.

6.2 Rights of Third Parties. Except as provided in Section 6.1, all provisions
herein are imposed solely and exclusively for the benefit of the parties hereto.

6.3 Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall

 

-4-



--------------------------------------------------------------------------------

be deemed to constitute one and the same instrument and shall be enforceable
upon the execution of one or more counterparts hereof by each of the parties
hereto. In this regard, each of the parties hereto acknowledges that a
counterpart of this Amendment containing a set of counterpart execution pages
reflecting the execution of each party hereto shall be sufficient to reflect the
execution of this Amendment by each necessary party hereto and shall constitute
one instrument.

6.4 Integration. This Amendment constitutes the entire agreement among the
parties hereto with respect to the subject hereof. All prior understandings,
statements and agreements, whether written or oral, relating to the subject
hereof are superseded by this Amendment.

6.5 Invalidity. IN THE EVENT THAT ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN
THIS AMENDMENT SHALL FOR ANY REASON BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN
ANY RESPECT, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT
ANY OTHER PROVISION OF THIS AMENDMENT.

6.6 Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF TEXAS, WITHOUT REGARD TO PRINCIPLES OF SUCH LAWS RELATING TO CONFLICT OF
LAWS.

6.7 Scope of Amendment. This Amendment shall constitute a Loan Document. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Agent under any of the Loan Documents, nor, except as
expressly provided herein, constitute a waiver or amendment of any provision of
any of the Loan Documents.

(Signatures appear on following pages)

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Eighth Amendment to Second Amended and Restated Credit
Agreement is executed effective as of the Effective Date.

 

BORROWER: PRIMEENERGY CORPORATION By:  

 

  Beverly A. Cummings   Executive Vice President, Treasurer and Chief Financial
Officer GUARANTORS: PRIMEENERGY MANAGEMENT CORPORATION By:  

 

  Beverly A. Cummings   Executive Vice President and Treasurer PRIME OPERATING
COMPANY By:  

 

  Beverly A. Cummings   Executive Vice President and Treasurer EASTERN OIL WELL
SERVICE COMPANY By:  

 

  Beverly A. Cummings   Executive Vice President and Treasurer

 

(Signatures continue on following pages)

(Signature page to Eighth Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

SOUTHWEST OILFIELD CONSTRUCTION COMPANY By:  

 

  Beverly A. Cummings   Executive Vice President and Treasurer E O W S MIDLAND
COMPANY By:  

 

  Beverly A. Cummings   Executive Vice President and Treasurer PRIME OFFSHORE
L.L.C. By:  

 

  Beverly A. Cummings   Executive Vice President and Chief Executive Officer

 

(Signatures continue on following pages)

(Signature page to Eighth Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

AGENT:

COMPASS BANK,

as Agent

By:  

 

  Kathleen J. Bowen   Managing Director LENDER: COMPASS BANK, By:  

 

  Kathleen J. Bowen   Managing Director

 

(Signatures continue on following pages)

(Signature page to Eighth Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

LENDER: WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

 

Name:  

 

Title:  

 

 

(Signatures continue on following pages)

(Signature page to Eighth Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

LENDER: JPMORGAN CHASE BANK, N.A. By:  

 

Name:  

 

Title:  

 

 

(Signatures continue on following pages)

(Signature page to Eighth Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

LENDER: CITIBANK, N.A. By:  

 

Name:  

 

Title:  

 

 

(Signatures continue on following page)

(Signature page to Eighth Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

LENDER: KEYBANK NATIONAL ASSOCIATION By:  

 

Name:  

 

Title:  

 

(Signature page to Eighth Amendment to Second

Amended and Restated Credit Agreement)